EXHIBIT 99.1 TERM LOAN AGREEMENT dated as of October 30, 2015 among VORNADO REALTY L.P., as Borrower, THE BANKS SIGNATORY HERETO, each as a Bank, JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent, WELLS FARGO BANK, N.A., SOCIETE GENERALE, PNC BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents, J.P. MORGAN SECURITIES LLC and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, Lead Arrangers and Bookrunners WELLS FARGO SECURITIES, LLC, SOCIETE GENERALE, U.S. BANK NATIONAL ASSOCIATION and PNC CAPITAL MARKETS LLC,
